Citation Nr: 1540836	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant entitlement to service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required for that matter.

In multiple written statements of record, the Veteran contended that his currently diagnosed tinnitus was the result of events during his active duty service, to include noise exposure.  The Veteran asserts that his tinnitus began during service and had persisted since that time.  He reported in-service noise exposure from engines as part of his assigned in-service duties as a Wheel Vehicle Mechanic. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are void of any complaints or findings of tinnitus.  The Veteran's DD Form 214 revealed that his military occupational specialty was Wheel Vehicle Mechanic.  He was also shown to receive an M-14 and M-16 weapon qualifications.

In a November 2012 VA examination report, the Veteran complained of bilateral, recurrent tinnitus that began four or five years ago.  He reported military noise exposure from engines.  The Veteran also indicated he worked in a foundry for 10 years, in construction for 10 years, and in factories for 12 years after service.  The examiner did not offer an opinion as to etiology, as the claims file was unavailable for review.  

In a January 2013 VA medical opinion, the examiner, after reviewing the record, opined that the Veteran's tinnitus was "less likely as not (less than 50/50 probability) caused by or the result of in-service noise exposure."  In the cited rationale, the examiner highlighted that there were no complaints of or evidence of tinnitus in the Veteran's service treatment records.  It was noted that the Veteran denied ear trouble at the time of his separation physical as well as stated that he began to notice tinnitus four or five years before, many years after separation from the military.  

In June 2013 and August 2014 statements, the Veteran's representative reiterated that the Veteran's assertions of experiencing tinnitus since service and that his tinnitus was a direct result of his service in the Army.  The representative suggested that while the Veteran reported that his tinnitus began four or five years ago in one instance, it was possible that he misunderstood the question asked or was reporting some additional ear symptoms. 

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Post-service evidence of record reflects findings of tinnitus, as bilateral, recurrent tinnitus was clearly noted on physical examination in the November 2012 VA examination report.  

The Board has also considered the Veteran's statements concerning in-service noise exposure, as well as his documented duty assignment.  38 U.S.C.A. § 1154(a) (West 2014).  Service personnel records, including his DD Form 214, demonstrated that the Veteran served as a Wheel Vehicle Mechanic.  The Veteran's reported duties comport with the nature of his military occupation specialty and his duty station.  There is no evidence of record demonstrating that the Veteran was not exposed to noise from engines during active service as asserted.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence.  

The VA medical opinion dated in January 2013 is inadequate for purposes of determining service connection, as the VA examiner did not adequately consider the Veteran's prior assertions that he experienced ringing in his ears since active service and instead simply noted that the Veteran's service treatment records did not show tinnitus at service separation and reiterated the Veteran's isolated assertion that tinnitus began four or five years ago.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Despite the isolated report during the November 2012 VA examination that his tinnitus began four or five years before, the Veteran and his representative have asserted that he experienced tinnitus since acoustic trauma during service during the pendency of the appeal.  His statements as to this regard are competent evidence to establish that tinnitus began in service and has continued since that time.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Moreover, the Board finds the Veteran's statements as to the onset and the continuing symptoms of tinnitus credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In view of the totality of the evidence, including the Veteran's documented in-service military occupation specialty during active duty, the current findings of tinnitus, the diminished probative value of the January 2013 VA medical opinion, and the competent and credible reports of in-service hazardous noise exposure and continuous symptoms of tinnitus that began during active service, the Board finds that Veteran's tinnitus cannot be reasonably disassociated from his active military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


